PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/437,749
Filing Date: 11 Jun 2019
Appellant(s): The Goodyear Tire & Rubber Company



__________________
Robert Lipcsik
Reg. No. 44,460
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 03/15/2022 appealing from the Office Action mailed 02/25/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/25/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6, are rejected under 35 U.S.C. 103 as being unpatentable over Konuma (JP 2010-247660 A – of record), in view of Sasaki (US 2019/0275838 A1 – of record), in view of Rojas et al. (US 2019/0225021 A1 – of record), in view of Royer et al. (US 6,601,626 B2 – of record), as evidenced by Bailey et al. (US 2010/0258237 A1 – of record), and further in view of Westgate et al. (US 2007/0137754 A1 – of record) and Yonekawa et al. (EP 0392748 – of record).
(2) Response to Argument
The appellant in the response filed 03/15/2022 regarding the 35 U.S.C. § 103 rejection of claims 1-6 over Konuma, Sasaki, Rojas, Royer, Bailey, Westgate and Yonekawa.
Regarding claim 1, the appellant sets forth a discussion of the claims, offers an interpretation of the prior art and recites portions of the Office Action. The appellant argues “whether the Appellant's Claim 1 was properly rejected under 35 U.S.C. Section 103”. The appellant supports this argument by asserting:
Konuma does not disclose the "lower rubber layer - (construed as a first, unreinforced cushion layer) has a radial thickness between 0.5 and 4.0 times the specified diameter of the reinforcement cords of the radially outermost belt layer", the "lower rubber layer 41 - (construed as a first, unreinforced cushion layer) and the upper rubber 42 - (construed as a second, unreinforced cushion layer) each having multiple layers", the "protective belt layer having a first elastic modulus less than or equal to a second elastic modulus of the main belt layer", the "reinforcement cords of the radially outermost layer of the main belt layer have a plurality of organic fiber, merged cords", and the "protective belt layer and carcass layer are formed of organic fiber cords".
However, this contention does not consider the rejection is based on the teachings of a combination of prior art. Principally:
The limitations of Feature A of having the first, unreinforced cushion layer have a minimum radial thickness between 0.5 and 1.0 times the specified uniform diameter of the reinforcement cords of the radially outermost belt layer is met by the modification with Sasaki and Rojas. Notably, Sasaki teaches a reinforcing member wherein the tire has a radial construction, see [0002], [0085]. The tire is configured to have a rubber layer that is disposed between the belt layer 27d and radially outermost belt layer 27c. And further discloses the use of a relatively large cord diameter for its belt reinforcement, where the cord diameter is substantially the thickness of the dipped cord. And Rojas teaches the use of a rubber laminate layer 135a – (construed as a first, unreinforced cushion layer). The laminate layer 135a has a radial height (i.e. thickness) between 75% and 125% (0.75 and 1.25) of the radial height of a third annular belt – (construed as a radially outermost belt), see [0042]. Therefore, one would appreciate the teachings of Sasaki and Rojas in updating Konuma’s tire with Feature A. That is, forming a tire whose belt ply has reinforcing cords with a specified uniform cord diameter that is substantially the same thickness of the belt layer; and having a rubber laminate layer 135a – (construed as a first, unreinforced cushion layer) with a minimum radial height (thickness) of between 75% and 125% (0.75 and 1.25) of the radial height (thickness) of the specified uniform cord diameter – (corresponds to a first, unreinforced cushion layer having a radial thickness between 0.5 and 1.0 times the specified uniform diameter). Notably, where doing so provides the tire with improved durability and enhanced rolling resistance.
The limitations of Feature B of having the first, unreinforced cushion and the second, unreinforced cushion layer each having multiple layers is met by interpretation of the claims with regards to the specification and the teachings of Konuma. Notably, Applicants Specification of 06/11/2019 as recited in paragraphs [0109] - [0110] discloses: The first, unreinforced rubber layer and the second, unreinforced rubber layer may also comprise multiple layers with an overall thickness within of 0.5 Cd to 4.0Cd or 1.5Cd to 5.0Cd respectively; where Cd is the cord diameter of the radially outermost belt ply. Therefore, it is considered, the cushion layers having multiple layers read as optional embodiments, which are limited to the same thickness of single cushion layers. And thus, the prior art discloses the claimed invention except for the first, unreinforced cushion layer and the second, unreinforced cushion layer each having multiple layers. However, it have been held that constructing formerly integral structure in various elements involves only routing skill in art, see MPEP 2144.04. And one would have been motivated to form the cushion layers as multiple layers for the purposes of forming precut laminate cushion layers for use in absorbing vibration and strain in the tire to thereby enhance ride comfort, which are sold separately from the tire casing as disclosed by Rojas [0052].
The limitations of Feature C of having the protective belt layer have a first elastic modulus less than or equal to a second elastic modulus of the main belt layer is met by the modification with Royer as evidenced by Bailey. Notably, Royer discloses a tire having a radial carcass reinforcement – (construed as a radial tire). The tire is configured to have an assembly 32 composed of two layers of textile reinforcement elements whose secant modulus is at most 200cN/tex – (construed as a protective belt layer having organic fiber cords with a first elastic modulus); and a twin ply 31 composed of two textile reinforcement plies 310 and 311 whose secant modulus is at least equal to 200cN/tex – (corresponds to a main belt layer having a second elastic modulus), see claim 1 and Col 4 lines 1-19. Royer further discloses its inventive concept is suitable for permitting use of aromatic polyamide as material for the main reinforcement elements of a crown reinforcement; and improvement in the endurance of the crown reinforcement from the point of view of inter-ply separations, and also higher speed, while permitting an increase in the bursting pressure of the tire, see Col 1 lines 54-57 and Col 3 line 65 – Col 4 line 5. The examiner notes secant modulus finds equivalence with elastic modulus as evidenced by Bailey – (The modulus of elasticity of a cord at a given stress or strain is defined as the extension secant modulus calculated at the given stress or strain. The units used herein to describe the stress on a cord or the modulus of elasticity for a cord is centiNewtons per tex (cN/tex) unless otherwise denoted), see [0039].
Therefore, one would appreciate the teachings of Royer in updating Konuma’s tire with Feature C. That is, forming a tire whose radially outermost reinforcement layer has a first modulus rating that is equal to or smaller than a second modulus rating of a radially inner reinforcement layer that it surmounts. Notably, where doing so permits use of aromatic polyamide as material for the main reinforcement elements which is suitable for improving the endurance of the tire.
The limitations of Feature D of having the reinforcement cords of the radially outermost layer of the main belt layer have a plurality of organic fiber, merged cords is met by the modification with Westgate. Westgate teaches it is conventional to use fiber cords in all different areas of the tire where reinforcement is required to include belt ply reinforcements which are formed of merged cords, see [0010], [0080]. And that selection of a fiber cord for reinforcing a tire is based on achievement of desired goals; whereby when a single fiber type cannot provide the desired characteristics to the tire, different materials may be combined, see [0013]. Therefore, one would appreciate the teachings of Westgate in updating Konuma’s tire with Feature D. That is, forming a tire such that its reinforcement cords of the radially outermost layer of the main belt layer are a plurality of organic fiber, merged cords. Notably, where doing so allows for tailoring the tire to have desired characteristics due to the different cord materials used.
The limitations of Feature E of having the protective belt layer and carcass layer be formed of organic fiber cords is met by the modification with Yonekawa. Yonekawa discloses a radial tire having improved structural durability and cornering performance that is configured to have a protector ply 16 – (construed as a protective belt layer); carcass layer 7; and belt package 10 whereby all have reinforcing cords provided as organic fibers, see page 3 – lines 35-40, page 7 lines 19-23. Therefore, one would appreciate the teachings of Yonekawa in updating Konuma’s tire with Feature E. That is, forming a tire to include having the protective belt layer and carcass layer be formed of organic fiber cords. Notably, where doing so improves the structural durability of the tire.
Therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The appellant further supports this argument by asserting:
Konuma, Sasaki, Rojas, Royer, Bailey, Westgate, and/or Yonekawa, not separately nor together, disclose or suggest the above extremely extensive modifications. How can there be a rational underpinning to make these numerous modifications? Consequently, the Examiner has not met his initial burden of presenting a prima facie case of obviousness per KSR.
Are these many modifications simply known alternatives? How would the Examiner have known to combine these structures with Konuma? It is respectfully submitted that the Examiner has relied solely upon hindsight judgment for which it was necessary that significant factual deficiencies contained in the cited references be included as suggested by Applicant's own specification and claims. As stated above, this is prohibited by KSR.
However, these contentions do not consider tires are not simple constructs, being formed of multiple structures each having distinct physical characteristics, compositions and/or orientations which are chosen to provide specific benefit to the tire. Thus, the number of modifications presented are reflective of the number of different tire structures to include composition the appellant seeks protection for. In this instance, Konuma discloses the major components of the tire to include the claimed structures of: bead cores, carcass, tread portion, belt structure to include a main belt and protective belt layers, and multiple ply cushion layer. Modifications with Sasaki, Rojas, Royer, Bailey, Westgate, and Yonekawa detail specifics of the major tire components not discussed in Konuma. Particularly, providing the claimed structure of the multiple ply cushion layer (Sasaki and Rojas offer a benefit of improved durability of the tire); providing the claimed physical characteristics of the main belt and protective belt layers (Royer evidenced by Bailey offer a benefit of improved endurance of the tire) and providing the claimed composition of the reinforcing cords of the main belt and protective belt layers (Westgate and Yonekawa offer a benefit of providing desirable characteristics using different cord materials to include organic fibers which offer improved structural durability and cornering performance). Moreover, in response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In this instance, Konuma discloses all of the claimed major tire structures; whereby motivation in the prior art would have led one of ordinary skill to modify Konuma or to combine the prior art reference teachings to arrive at the claimed invention. It being noted the claims present as a collection of known elements and the applicant has not asserted any discovery beyond what is made conventional in the art. And as there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004); the prima facie case of obviousness standard is met at least by the specifics and motivations detailed in the prior art.
The appellant supports this argument by asserting:
The result of modifying the tire of Konuma by the teachings of Sasaki, Rojas, Royer, Bailey, Westgate, and Yonekawa to provide the radial tire as described in claim 1, and is therefore unpredictable and nonobvious under KSR. As stated above, the Office Action, Page 8, cites only the extremely broad and vague motivation of being advantageous for the tire of Konuma.
The current legal standard for obviousness is that the "combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 82 USPQ.2d 1385, 1395 (U.S. 2007); MPEP Section 2141 (I). The above statement from Page 8 of the Office Action directly contradicts this standard by not establishing the predictability of the result of the modification proposed by the Examiner to two disparate tire treads.
However, these contentions do not consider the teachings of the prior art. In particular, the claimed structures and physical characteristics discussed in the rejection include motivations which are directly tied to their use. This is indicative of the predictability of the combinations. It being further noted the page 8 obviousness statement is merely a summary of the specifics of the rejection set forth on pages 4-8.
That is, Konuma recites:
“the belt layers constituting the belt 50, the type of belt, the number of layers, etc. are not particularly limited and can be appropriately selected according to the application”, see page 10 paragraph 1
Therefore, one of ordinary skill in the art would turn to Sasaki being directed towards tire reinforcing members such as belt layers, see [0002] – [0003] and Rojas being directed towards tire reinforcing belt layers to include laminates, see Abstract, [0001]. Whereby, Sasaki submits a benefit of improved tire durability may be obtained from having a relatively large cord diameter being substantially the thickness of the dipped cord – (construed as a reinforcement cord specified uniform diameter, see [0008], [0039]). And Rojas submits a benefit of improved tire durability may be obtained from the use of a belt layer and laminate, where the laminate includes a rubber layer 135a – (construed as a first, unreinforced cushion layer) and a rubber undercushion layer 175 – (construed as a second, unreinforced cushion layer), the layer 135a having a radial height (construed as a minimum thickness) between 75% and 125% (0.75 – 1.25) of the radial height of a third annular belt – (construed as a radially outermost belt), see Abstract, [0001], [0042]. Therefore, one would reasonably expect modification of Konuma in the claimed manner of Feature A, according to the teachings of Sasaki and Rojas would at least provide improved tire durability.
As to the Feature B limitation of having the first, unreinforced cushion layer) and the second, unreinforced cushion layer each have multiple layers.
It is noted, Applicants Specification of 06/11/2019 as recited in paragraphs [0109] - [0110] discloses: The first, unreinforced rubber layer and the second, unreinforced rubber layer may also comprise multiple layers with an overall thickness within of 0.5 Cd to 4.0Cd or 1.5Cd to 5.0Cd respectively; where Cd is the cord diameter of the radially outermost belt ply. Therefore, it is considered, the cushion layers having multiple layers read as optional embodiments, which are limited to the same thickness of single cushion layers. And thus, it is considered providing Konuma’s lower rubber 41 – (construed as a first, unreinforced cushion layer) and upper rubber 42 – (construed as a second, unreinforced cushion layer) to each have multiple layer would have obvious to one of ordinary skill; since it have been held that constructing formerly integral structure in various elements involves only routing skill in art, see MPEP 2144.04. Moreover, one would recognize the predictable benefit thereof, as Rojas discloses furnishing the laminate separately from the casing, see [0052] and in this instance precut laminate cushion layers, could be sold separately from the tire casing.
 As to the Feature C limitation of having the protective belt layer having a first elastic modulus less than or equal to a second elastic modulus of the main belt layer. Royer being directed to an aircraft tire having a belt structure which include the use of the use of two layers of textile reinforcement elements whose secant modulus is at most 200cN/tex – (construed as a protective belt layer having organic fiber cords with a first elastic modulus); and a twin ply 31 composed of two textile reinforcement plies 310 and 311 whose secant modulus is at least equal to 200cN/tex – (corresponds to a main belt layer having a second elastic modulus), see claim 1. Thus, Royer discloses having a protective belt layer with a first elastic modulus being equal to a second elastic modulus of a main belt layer. Furthermore, one would appreciate the teachings of Royer in updating Konuma’s tire with Feature C. That is, as both tire constructions are directed towards aircraft tires, one would expect the modification to predictability permit a distinct improvement in the endurance of the crown reinforcement from the point of view of inter-ply separations as disclosed by Royer, see Col 2 lines 65-67.
As to the Feature D limitation of having the reinforcement cords of the radially outermost layer of the main belt layer have a plurality of organic fiber, merged cords.
Westgate discloses it is conventional to use fiber cords in all different areas of the tire where reinforcement is required to include belt ply reinforcements which are formed of merged cords, see [0010], [0080]. And that selection of a fiber cord for reinforcing a tire is based on achievement of desired goals; whereby when a single fiber type cannot provide the desired characteristics to the tire, different materials may be combined, see [0013]. Thus, one would appreciate the teachings of Westgate in updating Konuma’s tire with Feature D. That is, as both tire constructions are directed towards aircraft tires, one would expect the modification to predictability permit an improvement of tire performance when using merged cords (i.e. different materials) over that of single material as disclosed by Westgate, see [0013].
As to the Feature E limitation of having the protective belt layer and carcass layer are formed of organic fiber cords. Yonekawa discloses a radial tire having improved structural durability and cornering performance that is configured to have a protector ply 16 – (construed as a protective belt layer); carcass layer 7; and belt package 10 whereby all have reinforcing cords provided as organic fibers, see page 3 – lines 35-40, page 7 lines 19-23. Thus, one would appreciate the teachings of Yonekawa in updating Konuma’s tire with Feature E. That is, as both tire constructions are directed towards aircraft tires, one would expect the modification to predictability permit improved structural durability and cornering performance as disclosed by Yonekawa, see page 3 – lines 35-40, page 7 lines 19-23.
Regarding claims 2-6 it is urged that these claims be summarily affirmed as the appellant has not presented any additional arguments concerning the rejection of these claims.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        
Conferees:

/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749         
                                                                                                                                                                                               
/KAJ K OLSEN/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.